Citation Nr: 1712317	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army and the Army Reserve.  She had a period of active duty for training (ACDUTRA) from June 2, 1980 to August 29, 1980.  The Veteran also had periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Army Reserve between May 1980 and March 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an August 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

When this case was previously before the Board in August 2014, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  The Board finds that the issue of entitlement to service connection for right ear hearing loss can be finally adjudicated.  However, the Veteran's service connection claim for left ear hearing loss requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim is within VA's discretion).  

Veteran status was attained following a VA determination that the then-claimant had incurred a service-connected disability during active duty training in April 1990.  See 38 U.S.C.A. §§ 101(24) (West 2014).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus are REMANDED to the AOJ.


FINDING OF FACT

A hearing loss disability of the right ear, as defined by VA regulations, has not been shown during the current appeal period.


CONCLUSION OF LAW

The criteria to establish service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements were met in this case by a letter sent to the Veteran dated in October 2010.  To the extent that the October 2010 letter did not provide notice as to the downstream elements an effective date and a disability rating, that lack of notice is not prejudicial to the Veteran because service connection is not being granted; as such, no effective date or disability rating will be assigned.  Moreover, neither the Veteran nor her representative has contended that there was prejudice with respect to notice, as is required.  Shinseki v. Sanders, 556 U.S. 396 (2009).  Therefore, the duty to notify has been satisfied in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  

The August 2014 Board remand instructed the AOJ to obtain all pertinent outstanding service treatment records, as well as updated treatment records from the VA Health Care System beginning in August 2011.  The claims file reflects that this additional development has been completed.

The remand also stated that a VA examination should be conducted related to the Veteran's service connection claims for bilateral hearing loss and tinnitus.  With respect to the claimed right ear hearing loss, a responsive VA examination was conducted in December 2014.  The VA examiner conducted appropriate examinations, reported relevant findings, and provided a medical opinion with rationale.  The Board finds that this VA examination, along with the other evidence of record, is adequate to make a determination on the claim of service connection for right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App., 303, 311 (2007).  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).  

Hence, as regards the Veteran's claim for service connection for right ear hearing loss, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


II. Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that her current hearing loss began during service.  See August 2010 Claim.  The Veteran's DD 214 shows that her military occupational specialties were motor transport operator and materiel control and accounting specialist.  The Department of Defense's Duty MOS Noise Exposure Listing provides that the former carries a moderate probability of exposure to hazardous noise, while the latter carries a low probability of such exposure.  However, the Veteran has indicated that she was exposed to gunfire and artillery noise during basic training.  See November 2010 VA Examination.  The Board therefore finds that the Veteran's assertion of in-service noise exposure is credible and consistent with her service.  38 U.S.C.A. § 1154(a).  

A service examination conducted in May 1980 indicated that the Veteran's ears and were normal.  The Board notes that the Veteran denied any hearing problems at that time.  An audiometric examination shows that the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
n/a
5

A July 1984 audiometric examination shows that the Veteran's pure tone thresholds, in decibels, were documented as:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5

After the Veteran's period of ACDUTRA, a service audiological evaluation was conducted in January 1988.  The evaluation noted that the Veteran's pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
n/a
5

At the January 1988 evaluation, the Veteran again denied hearing loss, and her ears were noted as normal.

After service, the Veteran worked as a key punch operator and parole officer.  The record does not reveal complaints of significant noise exposure in either of these roles, nor is there an indication of significant recreational noise exposure.

At her November 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15

Maryland CNC testing was also conducted, revealing speech recognition ability of 94 percent in the right ear.  The VA examiner indicated the Veteran had no hearing loss in the right ear.

At a subsequent VA examination in September 2011, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
25

Maryland CNC testing indicated recognition ability of 98 percent in the right ear.  

The final audiological evaluation in the record, conducted at the Veteran's December 2014 VA examination, revealed pure tone thresholds, in decibels, of:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10

Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear.  The VA examiner characterized the Veteran's hearing in the right ear as normal. 

The Board notes that the above-discussed VA criteria for a hearing loss disability are not met for the Veteran's right ear.  In none of the above-detailed examinations did the Veteran demonstrate speech recognition ability of less than 94 percent in her right ear.  Moreover, the Veteran's pure tone thresholds for her right ear did not exceed 25 decibels at any tested frequency.  

The Board recognizes the Veteran is competent to report her hearing difficulty.  However, 38 C.F.R. § 3.385 requires that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be considered a disability.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of a proof a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for right ear hearing loss is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

Regarding the Veteran's service connection claim for left ear hearing loss, a remand is necessary to obtain an adequate VA medical opinion in compliance with the August 2014 Board Remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was provided a VA examination in November 2010, the results of which showed left ear hearing loss that meets the VA's criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner opined that it was at least as likely as not that the Veteran's unilateral left ear hearing loss was related to her active military service.  The examiner opined "[t]he medical examinations on [July 1, 1984, and January 24, 1988] reveal normal auditory thresholds bilaterally.  Therefore, opinion is based on the claimant having unilateral hearing loss and tinnitus which are consistent with noise exposure she incurred while in the military."  The Board finds this opinion inadequate to establish a basis for a grant of entitlement to service connection.  As discussed above, entitlement to service connection requires a showing not only of a current disability, but of an in-service disease or injury, and a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).   This opinion provides a mere conclusory statement as to the latter two elements, and therefore fails to establish adequately either element.

A subsequent audiometric examination, conducted in September 2011, found normal hearing bilaterally.  The September 2011 VA examiner concluded that the Veteran's left ear hearing loss was not attributable to noise exposure in military service.  However, although that examiner reported that she had reviewed the claims file, she did not discuss the November 2010 examination findings or conclusion.

The Board remanded the matter for an additional VA examination and opinion, requesting that the examiner conduct a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, and opine as to the presence of a current hearing disability.  

Pursuant to the remand, a third VA examination was conducted in December 2014.  Audiometry and speech discrimination testing indicated normal hearing in the left ear.  The examiner thus opined that the Veteran "has normal hearing," and because service treatment records indicate normal hearing both at induction and at separation, noise exposure during military service did not result in hearing loss.  However, the examiner did not address the contradictory evidence of record, most critically the November 2010 audiometry results which show left ear hearing loss.  Absent a medical opinion that explicitly addresses all of the relevant audiometric diagnoses of record with respect to the Veteran's left ear hearing loss, the Board is unable to reconcile the contradictory evidence and adjudicate the claim.  Accordingly, an additional VA opinion is required to address the etiology of the left ear conductive hearing loss shown during the November 2010 VA examination.

With respect to the Veteran's claimed tinnitus, the record reveals numerous complaints of ringing in the ears.  At her November 2010 VA examination, the claimant related that her tinnitus began in 1993.  However, at her September 2011 VA examination, she reported that symptoms began in "about 1990."  Finally, at her December 2014 VA examination, the Veteran reported "occasional tinnitus beginning in the 'early 1990s.'"  An August 2015 statement submitted by the Veteran reads, "[a]s far as tinnitus, I do not know if it is caused by the ringing in my ears," a statement which leads the Board to suspect a potential lack of clarity in communication at the aforementioned VA examinations.  Consequently, the Board is unable to determine with accuracy even the approximate onset date of the Veteran's tinnitus.  As such, additional development is required, to include contacting the Veteran to determine the actual onset date of her tinnitus.

The Board also notes that the October 2010 VCAA letter did not notify the Veteran as to the determination of effective dates.  On remand, proper VCAA notice should be given.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left ear hearing loss and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Houston VA Medical Center dated since May 2015.  

3. The AOJ should contact the Veteran in writing and explain in plain language that tinnitus and "ringing in the ears" are synonymous given that the Veteran appears to be confused as to the fact that ringing in the ears and tinnitus are the same.  The letter should also request that the Veteran provide information, with as much precision as she is able, regarding the onset date of her tinnitus/ringing in the ears. 

4.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the existence and etiology of the Veteran's left ear hearing loss.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

With regard to whether the Veteran has recognized hearing loss disability in her left ear, the examiner must address the conflicting evidence of record. Specifically, the examiner must address the November 2010 VA examination which shows hearing loss in the left ear and the September 2011 and December 2014 examinations which do not show left ear hearing loss and provide an opinion as to whether or not the Veteran has left ear hearing loss with an explanation that reconciles the contradictory evidence of record.  

If the examiner finds that the Veteran does have left ear hearing loss, the examiner should opine as to the following questions: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that left ear hearing loss manifested during ACDUTRA or is otherwise related to ACDUTRA.  

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is consistent with acoustic trauma that occurred during the Veteran's periods of ACDUTRA or INACDUTRA.

5. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


